FILED
                            NOT FOR PUBLICATION                             MAR 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



THOMAS HANTGES,                                  No. 09-17247

               Debtor - Appellant,               D.C. No. 2:08-cv-00990-KJD-
                                                 GWF
  v.

MICHAEL W. CARMEL, Chapter 11                    MEMORANDUM *
Trustee,

               Trustee - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Thomas Hantges appeals from the district court’s order affirming the

bankruptcy court’s order requiring the turnover of bankruptcy estate property in his

Chapter 11 bankruptcy proceedings. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 158(d). We review for clear error whether an appellant is a “person aggrieved.”

Duckor Spradling & Metzger v. Baum Trust (In re P.R.T.C., Inc.), 177 F.3d 774,

777 (9th Cir. 1999). We affirm.

      The district court properly dismissed the appeal for lack of standing because,

by his own admission, Hantges was not “directly and adversely affected

pecuniarily” by the bankruptcy court’s order and hence did not qualify as a “person

aggrieved.” Id.

      Hantges’s remaining contentions are unpersuasive.

      AFFIRMED.




                                         2                                   09-17247